Citation Nr: 1404223	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in December 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II. Entitlement to a Disability Rating in Excess of 50 Percent for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran submitted his claim for an increased evaluation for PTSD in November 2010.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. 509.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  The Veteran's PTSD is currently rated under Diagnostic Code 9411 as 50 percent disabling.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran received treatment from Dr. E. H., a private psychiatrist.  At an October 2009 appointment, the Veteran denied nightmares and panic attacks.  He reported flashbacks once a month.  He got approximately six hours of sleep a night and woke three times per night.  He had night sweats once a month.  He had an exaggerated startle response and was hypervigilant, but Dr. E. H. found that he was doing "better."  He had occasional intrusive thoughts and feelings that someone was standing behind him.  He socialized occasionally with friends and family.  His memory was "better."  

The Veteran reported that he never felt helpless or hopeless, never had crying spells, and he could never verbally describe his trauma.  Approximately 25 percent of the time he had mood swings, anger, racing thoughts, jumping thoughts, felt afraid, and had a low energy level.  He had one episode of suicidal ideation since his last appointment.  Approximately 50 percent of the time he worried.  Approximately 75 percent of time he found it difficult to learn new things.  He reported having hallucinations once a week in the form of hearing his name and noises in his house.  Dr. E. H. assigned a GAF score of 45, indicating serious symptoms.  

In January 2010, he reported to Dr. E. H. that he had one or two nightmares, flashbacks, and panic attacks per month.  In April 2010, he reported feeling depressed 25 percent of the time.  In October 2010, he reported nightmares twice a month and flashbacks once a month.  He felt depressed "at times."  Dr. E. H. found that the Veteran's disability picture was "about the same."  

In December 2010, the Veteran underwent a VA examination.  He reported an increase in intrusive thoughts and depression.  He had problems falling and staying asleep, and had sleep interruption three times per week.  He had nightmares and intrusive thoughts three times a month.  He felt anxious and sad all the time and was short tempered.  He reported crying two to three times per week.  He was easily startled and was hypervigilant.  He did not like crowds.  The Veteran reported poor appetite and concentration along with diminished interest in activities and energy.  He denied suicide attempts and panic attacks.  

The examiner concluded that the Veteran did not have remission of symptoms.  He noted that the Veteran retired from his 29 year career two years prior to the examination.  He had "some" difficulty interacting with others and kept to himself at work.  He did not miss work due to his symptoms.  He lived with his wife, to whom he had been married since 1969.  He had one daughter, with whom he was close.  He had very few friends.  

Upon examination, he was alert and fully oriented.  He had no loosened associations or flight of ideas.  He had no abnormal psychomotor activity.  His mood was calm and his affect was appropriate.  He denied suicidal and homicidal ideation.  He did not have delusions or hallucinations.  His thought processes, remote and recent memory, insight, and judgment were normal.  The examiner assigned a GAF score of 51, indicating moderate symptoms.  

The examiner concluded that the Veteran's symptoms resulted in "impairment of employment and social functioning."  It was his opinion that because of "the nature and extent of the Veteran's psychiatric symptoms...any employment would be problematic."  

The examiner noted that the Veteran had both PTSD and depressive disorder, but he was unable to separate the symptoms of each disorder.  Therefore, the Board will attribute all his symptoms to his service-connected psychiatric condition.  Mittleider, 11 Vet. App. At 182 (1998).

In his June 2011 Notice of Disagreement, the Veteran asserted that Dr. E. H. found that his PTSD caused "major" impairment, while the VA examiner found only "moderate" impairment.  He believed that the VA examiner ignored Dr. E. H.'s findings and that more probative weight should be given to them because Dr. E. H. is his treating psychiatrist.  "[The] Court has expressly rejected a rule that the opinions of private treating physicians are entitled to presumptively greater weight in evaluating veterans' claims."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Reviewing the evidence, the Board finds that the Veteran's disability picture more closely approximates a 50 percent evaluation, based on the findings of both Dr. E. H. and the VA examiner.  Dr. E. H. assigned a GAF score of 45 in October 2009 and the VA examiner assigned a GAF score of 51 in December 2010, indicating some improvement in symptoms.  Both physicians noted that the Veteran had nightmares, flashbacks, and intrusive thoughts once a month.  The Veteran's nightmare frequency had increased to twice a month by the time of his VA examination.  

At the VA examination he also reported feeling anxious and sad all the time and crying spells two or three times a week, indicating a significant increase in his depression.  However, his continual feelings of depression did not interfere with his ability to function independently or act appropriately.  

Further, at worst, the Veteran reported difficulty concentrating.  But the evidence does not show that he had any disorientation.  His judgment and insight were intact.  There was no evidence of impaired impulse control; the Veteran was short-tempered but he did not have uncontrollable outbursts or periods of violence.  

The evidence shows that he is capable of establishing and maintaining relationships because he had been married to the same person since 1969, was close with his daughter, and had few friends with whom he occasionally socialized.  He also reported that he attended church.  Although the VA examiner indicated that employment would be "problematic," he did not indicate that the Veteran had deficiencies in the areas of judgment, thinking, or mood, as these were found to be normal.  

For these reasons, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 70 percent rating.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 50 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 



ORDER

A disability rating in excess of 50 percent for PTSD is denied.  


REMAND

The Veteran's disabilities do not meet the threshold set forth in 38 C.F.R. § 4.16(a) but there is evidence in the December 2010 VA examination report that suggests he may be unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  38 C.F.R. § 4.16(b).  A remand for referral to consider an extraschedular TDIU is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. After undertaking any additional development deemed necessary, readjudicate the Veteran's TDIU claim.  Readjudication should include referral of the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2013).  

2. If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


